Citation Nr: 0009494	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  96-05 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of the  
Department of Veterans Affairs (VA) death pension benefits in 
the amount of $13,406.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1943 to May 1945.  
The veteran died in March 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 decision by the 
Committee on Waivers and Compromises (Committee) of the of 
the and Compromises of the Roanoke, Virginia, Regional Office 
(RO) of the VA.  


REMAND

In May 1985, the RO determined that the appellant was 
entitled to nonservice-connected death pension benefits.  The 
appellant was notified of the award of benefits and was 
provided a VA Form 21-8767 which informed her that it was her 
responsibility to promptly notify the VA of any changes in 
her income or net worth and that, when reporting income, she 
was to report the total amount and source of all income 
received.

In her subsequent Improved Pension Eligibility Verification 
Reports (EVRs) dated through February 1993, the appellant 
reported that she had no income from employment.  In a July 
1993 letter, the appellant was informed that the RO proposed 
to terminate her VA death benefits because she did not report 
that she earned wages from employment during 1990.  
Thereafter, the appellant confirmed that she had been 
employed during 1990 at the Turtle Inn Beach Club, but was 
currently unable to obtain her employment records.  In 
addition, she indicated that she was also employed in 1992 
and became disabled and unable to work during 1992.  The 
appellant was thereafter notified that her VA death pension 
benefits were retroactively terminated and that this action 
resulted in an overpayment.  She requested a waiver of the 
recovery of that debt, but the Committee denied her request.

A review of the Committee's decision reflects that the 
Committee denied her request for waiver based on her "fault 
and misrepresentation."  In the statement of the case, the 
appellant was again informed that her request for waiver was 
denied due to her "fault and misrepresentation."  The Board 
notes that if the appellant committed misrepresentation with 
respect to the creation of the overpayment at issue, than a 
waiver of the debt is precluded by law.  However, the 
statement of the case discussed the elements of equity and 
good conscience which are not applicable if misrepresentation 
precludes waiver.  

In light of the foregoing, the Board finds that this case 
must be referred back to the Committee in order to clarify if 
the appellant committed fraud, misrepresentation, or bad 
faith.  If so, then the appellant should be clearly informed 
of the reasons and bases for that determination and informed 
that her request for waiver is precluded without regard to 
the elements of equity and good conscience.  However, if the 
Committee determines that the appellant did not commit fraud, 
misrepresentation, or bad faith, then the Committee should 
consider whether the appellant's request for waiver of the 
recovery of the indebtedness at issue may be granted with 
regard to the elements of equity and good conscience.  If the 
Committee determines that a waiver is not warranted, then the 
appellant should be informed why her request for waiver would 
not be against equity and good conscience.  

Prior to any action by the Committee, the appellant should 
again be given an opportunity to clarify what income she 
received from 1990 through 1992.  If she did not previously 
report such income, i.e., due to wages, on her EVRs, she 
should be given an opportunity to explain the reasons why.  

Finally, since this claim is being remanded, the appellant 
should submit a complete and current financial status report.  

Under the circumstances of this case, additional development 
is necessary.  Accordingly, this matter is REMANDED for the 
following action:

1.  The RO should contact the appellant 
and inform her that she should submit 
information regarding her earned and 
unearned income from 1990 through 1992.  
The RO should inform her that if she is 
unable to obtain this information from 
her prior/current employers, that she may 
submit other information such as income 
tax returns for those years in order to 
establish her income.  If she did not 
previously report such income, i.e., due 
to wages, on her EVRs, she should be 
given an opportunity to explain the 
reasons why.  In addition, the appellant 
should submit a complete and current 
financial status report.

2.  The RO should refer the appellant's 
claim to the Committee for the Committee 
to again formally consider the 
appellant's claim of entitlement to a 
waiver of the recovery of an overpayment 
of VA death pension benefits.  The 
Committee should indicate if the 
appellant's request for waiver is 
precluded by fraud, misrepresentation, or 
bad faith.  If not, the standard of 
equity and good conscience should be 
applied.  If the action taken is adverse 
to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  The 
appellant should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




